internal_revenue_service number release date index number ------------------------------- -------------------------------- ------------------------ ------------------------------------------------------------ ------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------- ------------------------------------------------------ telephone number -------------------- refer reply to cc fip b4 plr-152820-07 date date legend legend ------------------------------------------------------------ taxpayer -------------------------------------------------- parent state a dollar_figurex z ----------------------------------- ------ ------- -------- dear ------------------- this is a reply to your date letter submitted by your authorized representative asking us to grant taxpayer a waiver pursuant to sec_7702 of the internal_revenue_code with respect to the failure of certain life_insurance contracts to satisfy the cash_value_accumulation_test cva of sec_7702 and b in addition you have asked us to rule that taxpayer’s addition of a corrective endorsement to the contracts to comply with the cva test does not affect the contracts’ issue dates or the dates upon which they are considered to have been entered into and does not result in a material_change or exchange for federal_income_tax purposes facts taxpayer is a stock_life_insurance_company organized and operated under the laws of state a and is subject_to tax under sec_801 taxpayer joins in the filing of a consolidated life non-life federal tax_return with parent on an accrual accounting_method and on a calendar_year basis taxpayer issued number z individual non-participating flexible premium variable life_insurance contracts contracts that are designed to satisfy the requirements of the cva test all contracts were issued after date the effective date of sec_7702 plr-152820-07 as discussed in more detail below the cash_value of each contract reflects net_premiums paid under the contract cost of insurance charges any increases or decreases as a result of market performance in the variable subaccounts the amount of any partial surrenders policy indebtedness and all other fees deductions and charges assessed under the contract each contract provides for a minimum death_benefit that is calculated by multiplying the contract’s cash_value by a percentage identified in the contract the applicable_percentage is intended to equal the amount required to maintain the contract’s compliance at all times with the cva test each contract provides for the payment of planned premiums which are the premiums that the contract owner expects to pay in specified installments over the life of the contract premiums_paid by a contract owner net of the certain charges are allocated and may be later reallocated by the owner to one or more variable subaccounts available under the contract amounts allocated or reallocated to a particular subaccount are applied to purchase accumulation units in that subaccount and the value of such units fluctuates with the investment experience of the assets in which the subaccount is invested charges that are assessed under a contract are deducted on a pro_rata basis from the values held in the subaccounts each contract provides that the taxpayer can borrow up to percent of the contract’s net cash_value if the contract owner exercises its right under the contract to borrow against the contract’s cash_value a portion of the cash_value equal to the loan plus any accrued unpaid interest thereon policy indebtedness is transferred to and held in the loan account which is part of the taxpayer’s general_asset_account interest is charged on policy indebtedness at a rate no greater than a guaranteed rate specified in the contract after the first contract_year a contract owner may request a partial withdrawal from the contract the contract must have a net cash_value of at least dollar_figurex following a partial withdrawal partial withdrawals will reduce the contract’s cash_value and may reduce the face_amount of insurance under the contract in limited circumstances upon the full surrender of a contract the taxpayer will pay the contract owner certain amounts remittances which represent a portion of premium loads assessed in the year of surrender in addition to the contract’s net cash_value under the contracts the net cash_value on the surrender date equals the cash_value on that date less any outstanding policy indebtedness the remittance is payable only for surrenders occurring during the first three contract years and applies only to premiums_paid in the contract_year of surrender not to all premiums_paid since issue the specific amount of the remittance differs plr-152820-07 depending upon the particular contract but in general it equals a percentage of the premiums received in the year of surrender in all cases the remittance is less than the premium loads that were deducted from the premiums incorporating the various benefits and charges applicable to the contracts each contract defines cash_value as follows after the free look period the cash_value is the value of the contract’s accumulation units in each subaccount plus the amount in the loan account less any mortality and expense risk charges which have accrued since the last monthly deduction date under the terms of the contracts the amount of a potential remittance is not included in the contract’s cash_value and the taxpayer did not treat the remittances as part of the cash_value in administering the contracts taxpayer interpreted the legislative_history of sec_7702 as indicating that the cash_surrender_value of a contract is any amount that the contract owner can both i receive upon surrender and ii borrow under the contract that is that both characteristics must be present for an amount to be considered part of the value based upon this interpretation of sec_7702 taxpayer concluded that because the net cash_value of a contract does not include the remittance the remittance is not subject_to borrowing under the contract accordingly taxpayer concluded that the remittance may be excluded from a contract’s cash_surrender_value because it did not affect the amount available for a loan under the contracts as a result of taxpayer’s exclusion of the remittance from a contract’s cash_value the remittance is not credited with interest or earnings as are other_amounts that comprise the cash_value and the cash_value is not increased in any manner as a result of the remittance in addition the amount of a potential remittance does not decrease the net amount of insurance risk with respect to a contract and hence it does not decrease the cost of insurance charges that are assessed under the contracts based upon that amount exclusion of the remittance from a contract’s cash_value means that the minimum death_benefit under the contract during the first three contract years ie the period in which the remittance is payable is less than what it would be if the remittance were included in the cash_value consequently taxpayer’s failure to include the amount of a potential remittance in the contracts’ cash_value caused an error under the cva test in that the contracts did not ensure that their cash_surrender_value within the meaning of sec_7702 did not at any time exceed the net_single_premium that would have to be paid at such time to fund future_benefits under the contract plr-152820-07 taxpayer has corrected the error caused by the remittance by adding an endorsement endorsement to the contracts that includes the remittance in the contracts’ cash_value during the period that the remittance could become payable the endoresment is effective as if added to the contracts at issuance as a result of the endorsements the remittance is taken into account in calculating the minimum death_benefit for the contracts in addition taxpayer will recalculate the death_benefit that was paid under the contract for each contract under which the insured died at a time when a remittance was payable but before the endorsement was added to the contract by taking the remittance into account as part of the value that is used to determine the minimum death_benefit if a lower death_benefit was paid with respect to such a contract the taxpayer will pay the contract owner or beneficiary the difference between the actual death_benefit paid and the death_benefit calculated as just described with interest taxpayer represents that it has not issued any life_insurance contracts using the forms upon which the contracts were issued since the date the endorsement was added to all in-force contracts and that if additional contracts are issued they will include the endorsement at issuance law and analysis in general sec_7702 applies to all life_insurance contracts issued after date under sec_7702 to be considered a life_insurance_contract for federal tax purposes a contract that is a life_insurance contact under the applicable law must satisfy either the cva test or the guideline_premium_limitation and cash_value corridor requirements of sec_7702 c and d sec_7702 provides that a contract satisfies the cva test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract for this purpose sec_7702 provides that the cash_surrender_value of any contract shall be its cash_value determined without regard to any surrender charge policy loan or reasonable termination dividends under sec_7702 the secretary_of_the_treasury may waive the failure to satisfy the requirements of sec_7702 if the taxpayer establishes that the requirements were not satisfied due to reasonable error s and that reasonable steps are being taken to remedy the error s the common definition of cash_surrender_value is the amount made available contractually to a withdrawing policy owner who is terminating his or her protection plr-152820-07 kenneth black jr and harold d skipper jr life health insurance 13th ed see also john h magee life_insurance 3rd ed the cash_value represents the amount available to the policyholder upon the surrender of the life_insurance_contract in relevant part the legislative_history of sec_7702 defines cash_surrender_value as the cash_value of any contract ie any amount to which the policyholder is entitled upon surrender and against which the policyholder can borrow determined without regard to any surrender charge policy loan or a reasonable termination dividend s prt no pincite h_r rep no pincite sec_1_7702-2 of the proposed income_tax regulations defines cash_value of a life_insurance_contract as the greater of i the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or ii the maximum amount that the policyholder can borrow under the contract fed reg big_number date sec_1_7702-2 of the proposed_regulations provides that the cash_surrender_value of a contract generally equals its cash_value as defined in sec_1_7702-2 of the proposed_regulations in notice_93_37 1993_2_cb_331 the service announced that the effective dates of the proposed_regulations under sec_7702 would be no earlier than the date of publication of final regulations in the federal_register the notice also indicated that insurance_companies generally would be allowed a period of time after final regulations are published to bring their contracts into compliance with any new rules conclusion the remittance that could be payable under a contract should have been included as part of the contract’s cash_surrender_value within the meaning of sec_7702 because the sec_7702 proposed regulation’s definition of cash_surrender_value is not identical to the definition in sec_7702’s legislative_history and because the proposed_regulations have not been finalized we conclude that the contracts’ failure to satisfy the requirements of the cva test is waived pursuant to sec_7702 because it was due to reasonable error and taxpayer’s method of remedying the errors was reasonable we further conclude that taxpayer’s correction of the errors will not affect the contracts’ issue dates or the dates upon which they are considered to have been entered into and does not result in a change in benefits under sec_7702 or a material_change under sec_7702a thus the addition of the corrective endorsement to the contracts will not cause the contracts to lose their grandfathered status for purposes of sec_72 sec_101 sec_264 sec_7702 or sec_7702a will not require retesting or the plr-152820-07 beginning of a new test period under sec_264 sec_7702 b - e and 7702a c and will not be treated as an exchange for federal_income_tax purposes the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum branch chief branch office of associate chief_counsel financial institutions products
